Citation Nr: 0024382	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for status post right 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from June 1987 to November 
1987.



FINDINGS OF FACT

The veteran's status post right inguinal hernia repair 
displays no recurrent hernia.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
status post right inguinal hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection for status post right inguinal hernia 
repair with pain was granted in a June 1992 rating decision 
and was assigned a 10 percent evaluation from April 1991. In 
a rating decision dated in December 1993, the RO reduced the 
evaluation from a 10 percent rating to a zero percent 
evaluation.  

In VA medical examination conducted in April 1994, the 
veteran reported that since his first surgery in 1990, on 
lifting heavy items, he had experienced right inguinal pain.  
With rest, the veteran reported that the pain subsided, but 
did not disappear completely.  On examination, the examiner 
noted that the hernia repairs were well healed at the surface 
to palpation, that the abdomen was unremarkable, as was the 
entire intestinal area.  There was an external ring on the 
right with no indication of a right hernia.  The impression 
rendered was history of bilateral inguinal hernia repair with 
continued subjective aching on the right. 

VA outpatient records dated from January to February 1995 
reveal complaints of persistent pain in the area where the 
hernia repair was done.  A private medical doctor's statement 
dated in September 1995 disclosed the veteran's prior 
hernioplasty in 1990 and continued problems with sharp aching 
and burning pain in the area of the right groin.  The doctor 
rendered an opinion that there was a likelihood of nerve 
entrapment in the area of the incision.  A recommendation was 
made for an exploration of the previous surgical wound.

In September 1995, the veteran was admitted for treatment of 
right lower quadrant pain.  The physician noted no recurrence 
of a hernia and no abnormality of the cord medially over the 
pubic tubercle, but there was obvious pain and tenderness 
over the external ring. 

In October 1997, the veteran underwent a VA medical 
examination, at which time he complained of ongoing and 
persistent pain in the right inguinal region.  The examiner 
noted the veteran's surgical history, including the 1995 
surgery when a cutaneous neuroma was removed that involved 
the ilioinguinal nerve.  The examiner also noted that the vas 
deferens was inspected and determined to be normal, not 
involving any scar tissue.  The veteran had no 
gastrointestinal symptoms, diarrhea, or vomiting. 

On examination, the examiner noted significant tenderness on 
palpation along the inguinal ligament with an obvious scar 
from prior surgery.  There were no palpable masses or 
recurrent hernia or evidence of herniation on coughing or 
straining.  There was significant tenderness on the right 
side of the scrotum without palpable masses about the 
testicle.  The examiner reported persistent pain in the right 
inguinal region and that he may have developed a recurrent 
neuroma or had some chronic irritation of the ilioinguinal 
nerve.  

In August 1999, the RO attempted on multiple occasions to 
communicate with the veteran concerning VA outpatient records 
and the scheduling of another VA medical examination.  No 
response from the veteran has been received.



II.	Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1999). 

Post-operative residuals of right inguinal hernia repair are 
rated pursuant to the rating criteria associated with 
disabilities of the digestive system.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).  Under Diagnostic Code 7338, a 
noncompensable evaluation may be assigned for inguinal 
herniae that are small, reducible, or without true hernia 
protrusion; or not operated but remediable.  A 10 percent 
evaluation may be assigned for inguinal herniae which are 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  Id.  An evaluation of 30 percent is 
warranted for small, post-operative recurrent, or unoperated 
irremediable, not well supported by truss, or readily 
reducible.  The maximum evaluation of 60 percent is assigned 
for large, post-operative, recurrent, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable. 

The veteran is reminded here that even in cases in which the 
duty to assist is triggered, the duty ". . . is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).


III.	Analysis

The Board notes initially that pursuant to the appropriate 
diagnostic code, the current noncompensable rating is 
appropriate for this veteran's post-operative residuals of a 
right inguinal hernia repair.  The competent evidence of 
record does not substantiate recurrence.  As noted during the 
October 1997 VA medical examination, there were no masses, no 
recurrent hernia, or any evidence of herniation.  Thus, the 
veteran's hernia disability does not warrant a 10 percent, or 
compensable rating.  Id.

The Board wishes to point out that the veteran has not 
provided the requested evidence so as to be able to further 
consider the extent and severity of his current disability.  
As supported by the record, the RO made several attempts in 
June and September 1997 to comply with the May 1997 Remand 
directives to obtain complete medical records substantiating 
treatment of the veteran's right inguinal hernia, but to no 
avail.  The lack of response to repeated requests requires 
that the RO review the evidence of record as it stands.  Wood 
v. Derwinski, 1 Vet. App. 190, 193.  In this case, the 
veteran was given ample opportunity to provide additional 
evidence.   

ORDER

Entitlement to a compensable evaluation for status post right 
inguinal hernia repair is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

